DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 11-13) in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2-13 objected to because of the following informalities:  
Regarding claims 2-13, the Examiner respectfully suggests “A powder feeder according to claim…” read  “The powder feeder according to claim…”
Regarding claim 6, the Examiner respectfully suggests “proximal the at least one secondary chamber” read “proximal to the at least one secondary chamber”.
Regarding claim 9, the Examiner respectfully suggests “the plurality of secondary chambers positioned around a common axis” read “the plurality of secondary chambers are positioned around a common axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the screw thread" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada et al. (US20170014905).
Regarding claim 1, Kawada teaches a powder feeder (metal 3D printer in Figure 1) comprising a main chamber (housing 1; Figure 1) with a gas inlet (first blowout port F1 and second blowout port F2; Figure 1) and a powder outlet ([0035] Powder spread on the table 2 and the molding plate 22 is dropped into the buckets 66 and 67 through a suitable discharge port that is formed on the material holding wall 62), at least one secondary chamber (bed 6; Figure 1) configured to receive powder (Abstract: recoater head (3) reciprocating in the direction of a horizontal U axis in the molding chamber to form a powder layer) and a shaver element (recoater head 3; Figure 1), wherein the shaver element is positioned directly above an opening ([0036] gap between the bases 64 and 65 communicates with the central space 63) in the at least one secondary chamber (central space 63 in Figure 1; [0016] a recoater head (3) reciprocating between a first position and a second position in a direction of a horizontal U axis in the molding chamber to form a powder layer of a metal).
Regarding claim 2, Kawada teaches a powder feeder according to claim 1, wherein the at least one secondary chamber further comprises a piston (drive device 24; Figure 1) movable towards the shaver element ([0035] W drive device 24 for moving the table 2 in the direction of the W axis in the central space 63 is disposed inside the bed 6).
Regarding claim 4, Kawada teaches a powder feeder according to claim 1, wherein the at least one secondary chamber is disposed within the main chamber (see bed 6 within housing 1 in Figure 1).
Regarding claim 6, Kawada teaches a powder feeder according to claim 1, wherein the powder outlet is positioned proximal the at least one secondary chamber ([0035] Powder spread on the table 2 and the molding plate 22 is dropped into the buckets 66 and 67 through a suitable discharge port that is formed on the material holding wall 62; see 66 adjacent to 63 in Figure 1).

Claim(s) 1- 4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitani et al. (US20220111553).
Regarding claim 1, Kitani teaches a powder feeder (additive manufacturing apparatus 800; Figure 15) comprising a main chamber (chamber 1; Figure 15) with a gas inlet (gas inlet 4; Figure 15) and a powder outlet ([0129] A collection container 809 is disposed below the waiting position of the recoater 5, for collecting the powder removed from the surface of the recoater 5), at least one secondary chamber (powder supply tank 3 and adjacent chamber with powder layer 18 and stage 2; Figure 15) configured to receive powder and a shaver element (recoater 5 in Figure 15; [0058] recoater 5 includes a squeegee 6 supported by a supporting member 22, and a roller 7. The squeegee 6 conveys the powder of the powder supply tank 3, while moving in an R direction, to the vicinity of the forming plate 11 or onto the forming plate 11), wherein the shaver element is positioned directly above an opening in the at least one secondary chamber ([0058] The squeegee 6 conveys the powder of the powder supply tank 3, while moving in an R direction, to the vicinity of the forming plate 11 or onto the forming plate 11).
Regarding claim 2, Kitani teaches a powder feeder according to claim 1, wherein the at least one secondary chamber further comprises a piston movable towards the shaver element ([0067] powder supply stage 20 that supports the powder supply tank 3 is lifted by 120 μm, pushing up the powder and [0056] forming stage 2 and the powder supply stage 20 can move up and down).
Regarding claim 3, Kitani teaches a powder feeder according to claim 1, wherein the at least one secondary chamber is configured to receive partially compressed powder ([0058] the roller 7 compresses or pushes out the powder, and thereby flattens the top surface of the powder layer 18 such that the powder layer 18 has a predetermined thickness).
Regarding claim 4, Kitani teaches a powder feeder according to claim 1, wherein the at least one secondary chamber is disposed within the main chamber (see at least one secondary chambers disposed within chamber 1 in Figure 15).
Regarding claim 6, Kitani teaches a powder feeder according to claim 1, wherein the powder outlet is positioned proximal the at least one secondary chamber (see collection container 809 adjacent to powder supply tank 3; Figure 15).
Regarding claim 7, Kitani teaches a powder feeder according to claim 1, further comprising a plurality of secondary chambers (powder supply tank 3 and adjacent chamber with powder layer 18 and stage 2; Figure 15).
Regarding claim 8, Kitani teaches a powder feeder according to claim 7, wherein the plurality of secondary chambers are linearly spaced apart (see powder supply tank 3 and adjacent chamber with powder layer 18 and stage 2 linearly spaced apart in Figure 15).
Regarding claim 9, Kitani teaches a powder feeder according to claim 7, wherein the plurality of secondary chambers positioned around a common axis such that their openings are arranged to be in substantially the same horizontal plane (see annotated Figure 15 below).

    PNG
    media_image1.png
    611
    717
    media_image1.png
    Greyscale


Claim(s) 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez et al. (US20210245256).
Regarding claim 1, Gonzalez teaches a powder feeder (powder-distribution device 32; Figure 3) comprising a main chamber (buffer reservoir 40; Figure 4) with a gas inlet (pipe 46 in Figure 4; [0054] inert gas or gases present in the manufacturing chamber 12 are also present in the screw-type metering device 44, in the buffer reservoir 40, in the pipe or pipes 46, in the valve 43 and in the container 45; where the gas is present in 40, the gas would travel via pipe 46 to be present in the buffer reservoir 40) and a powder outlet (inlet 48 in Figure 4), at least one secondary chamber (screw-type metering device 44; Figure 3) configured to receive powder (powder-distribution device 32 distributes powder) and a shaver element (at least one powder-conveying screw V1; Figure 5), wherein the shaver element is positioned directly above an opening in the at least one secondary chamber (powder-distribution point P1; Figure 4).
Regarding claim 11, Gonzalez teaches a powder feeder according to claim 1, wherein the shaver element comprises a rotatable screw (screw-type metering device 44 in Figure 3; [0017] screw-type metering device comprises a barrel and at least one powder-conveying screw rotationally driven inside this barrel).
Regarding claim 12, Gonzalez teaches a powder feeder according to claim 11, wherein an axis of rotation of the screw extends across the opening (see axis along screw 44 in direction V in Figure 4).

Claim(s) 1, 5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herzog et al. (DE102015005780).
Regarding claim 1, Herzog teaches a powder feeder (device 1; Figure 1) comprising a main chamber (housing 4; Figure 1) with a gas inlet (“the space is then the lock space, this can be provided with an inert gas inlet, so that the intermediate area between the two lid elements can be flooded with inert gas before opening the lid elements”- see pg. 3 line 10-11) and a powder outlet (opening over overflow tank 20; Figure 1), at least one secondary chamber (building container 6 and dosing tank 11; Figure 1) and configured to receive powder (building material 3; Figure 1) and a shaver element (coater element 9 in Figure 1; Claim 1: “applying layers of the building material (3) on a carrying device (8th) in the construction container (6) or a previously formed layer with a coater element (9)”), wherein the shaver element is positioned directly above an opening in the at least one secondary chamber (openings 18 and 19; Figure 1)
Regarding claim 5, Herzog teaches a powder feeder according to claim 1, wherein the at least one secondary chamber is externally connected to the main chamber (“5a a representation of an attachable under a process chamber floor construction container, wherein the openings in the process chamber floor and in the building container can be covered with separate cover means (5b)” - see pg. 3 line 8-10).
Regarding claim 10, Herzog teaches a powder feeder according to claim 1, wherein the at least one secondary chamber is detachable from the main chamber (“5a a representation of an attachable under a process chamber floor construction container, wherein the openings in the process chamber floor and in the building container can be covered with separate cover means (5b)” - see pg. 3 line 8-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US20210245256), and further in view of Tjellesen (US20200307074).
Regarding claim 13, Gonzalez teaches a powder feeder according to claim 11. While Gonzalez teaches the screw thread is rotated, Gonzalez fails to explicitly teach the screw thread is rotated at a speed of between 100 to 1800 rpm.
In the same field of endeavor pertaining to a powder feeder, Tjellesen teaches the screw thread is rotated at a speed of between 100 to 1800 rpm ([0064] the shaft 135 may be rotated at a rate of 200 rpm (revolutions per minute)). Rotating the screw at a speed of 200 rpm prevents powder agglomeration and allows it to flow and spread freely ([0064] The projections/blades 120, 122, 124, 126 interact with the powder, which enters the repository 115 from the delivery tube 440, and maintain the free flowing state of the powder from the inlet(s) 101 along the repository 115, preventing the powder from agglomerating and allowing it to flow and spread freely along the repository 115).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the screw thread of Gonzalez be rotated at a speed of between 100 to 1800 rpm, as taught by Tjellesen, for the benefit of preventing powder agglomeration and allowing it to flow and spread freely.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743